Title: Resolution on the French Constitution, [10 March] 1792
From: Madison, James
To: 




[10 March 1792]

   
   The president forwarded to the House a letter from Louis XVI announcing that the French king had accepted the Constitution of 1791. Tucker offered a resolution requesting the president, “in his answer to the said notification, to express the sincere participation of the House in the interests of the French Nation, on this great and important event.” White proposed a conference committee to produce a joint resolution with the Senate.


Mr. Madison saw no necessity for delaying, to obtain a concurrence from the Senate; moreover, the house had not always been successful in that respect. He was therefore surprised that any delay should be attempted, as he believed there were but few members in the house who did not view the French revolution with as much pleasure as he was certain all the people did—every proper means therefore ought to be used to express our opinion—it would be grateful to our constituents, and it would be grateful to the people of France. A proper address from the United States to the French Nation would be more natural and more acceptable, than from any other country, and it would have a better effect to encourage the spirit of freedom, which, it is to be hoped, will always enable them to resist the force of every invasion that may be attempted, by the machinations of any power in the world—under this idea, he hoped no Gentleman would attempt to put it off to another day; what common politeness demanded should be answered immediately, besides, the very manner in which it has been communicated by the President—the practice of other countries where it is usual for the head of the executive to address the parliament—all these are in favour of it. The King of the French has communicated the same intelligence to all Europe, by order of the legislative body, and there can be no impropriety in this house expressing their opinion.



   
   Federal Gazette, 12 Mar. 1792.






[10 March 1792]

   
   The Speaker read Tucker’s resolution.


Mr. Madison thought the motion contained nothing exceptionable, and if there was nothing exceptionable in it, the farther it went the better; we could not express in too strong terms our satisfaction at the revolution and the wisdom which has dictated the formation of the constitution, and altho it contains some articles different from the constitution of this country, and altho it may not be exactly conformable to perfect wisdom said he, yet I think it contains more wisdom than any instrument that has ever fallen under my eye.

I confess I feel a peculiar anxiety to favor an event so glorious to mankind and so glorious to this country, because it has grown as it were out of the American revolution.



   
   Federal Gazette, 12 Mar. 1792.



   
   JM voted with the majority as the House defeated a motion to commit the resolution, then passed the resolution. He was appointed to the committee of five (headed by Tucker) that delivered the resolution to the president (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 1st sess., 457). The resolution offended the president, who regarded it as an encroachment by the legislative branch upon the executive power to conduct foreign policy (Malone, Jefferson and the Rights of Man, pp. 403–4).




